 1   LOREN GRAHAM
     Nevada Bar #673
 2   P.O. Box 6329
     Stateline, NV 89449
 3   Phone: (775) 588-5138
     Fax: (775)588-1326
 4   grahamcole@aol.com
 5   Attorney for KAMARI DAVIS
 6
 7                       UNITED STATES DISTRICT COURT

 8                        FOR THE DISTRICT OF NEVADA
 9   UNITED STATES OF AMERICA,        Case No. 3:18-CR-00097-MMD-WGC
10               Plaintiff,           STIPULATION TO EXTEND MOTION
                                      DEADLINES
11         vs.
12   KAMARI DAVIS,                    (SECOND REQUEST)
13               Defendants.
                                  /
14
15        IT IS HEREBY STIPULATED AND AGREED, by and between LOREN
16   GRAHAM, counsel for KAMARI DAVIS, NICHOLAS TRUTANICH, United
17   States Attorney, and MEGAN RACHOW, Assistant United States
18   Attorney, counsel for the UNITED STATES OF AMERICA, that the
19   parties herein shall have to and including Thursday, September 5,
20   2019, to file any and all pretrial motions and notices of
21   defense.
22        IT IS FURTHER STIPULATED AND AGREED, by and between the
23   parties, that they shall have to and including Thursday,
24   September 19, 2019, to file any and all responsive pleadings.
25        IT IS FURTHER STIPULATED AND AGREED, by and between the
26   parties, that they shall have to and including Thursday,
27   September 26, 2019, to file any and all replies to dispositive
28   motions.

                                        1
 1        The Stipulation is entered into for the following reasons:
 2        1.   Counsel for the defendant needs additional time to

 3   conduct investigation in this case in order to determine whether
 4   there are any pretrial issues that must be litigated and whether
 5   the case will ultimately go to trial or be resolved through
 6   negotiations.
 7        2.   Counsel have conferred the case involves voluminous

 8   discovery.
 9        3.   Defendant KAMARI DAVIS is detained and does not oppose
10   the extension.
11        4.   The additional time requested herein is not sought for
12   purposes of delay, but merely to allow counsel for the defendant

13   sufficient time to complete necessary research, prepare and
14   submit appropriate pretrial motions.
15        5.   Denial of this request for extension would deny counsel
16   for the defendant sufficient time to effectively and thoroughly
17   prepare and submit pretrial motions and notices of defense,

18   taking into account the exercise of due diligence.
19        This is the second request to extend filed herein.
20        DATED this 29th day of August, 2019.
21
                                            /s/ Loren Graham
22                                        LOREN GRAHAM
                                          Attorney for Defendant,
23                                        KAMARI DAVIS
24
                                          NICHOLAS TRUTANICH
25                                        United States Attorney
26
                                          By:       /s/ Megan Rachow
27                                              MEGAH RACHOW
                                                Assistant United States
28                                              Attorney
                                                Counsel for GOVERNMENT

                                      2
 1
 2

 3
 4
 5
 6                        UNITED STATES DISTRICT COURT
 7                         FOR THE DISTRICT OF NEVADA
 8   UNITED STATES OF AMERICA,         Case No. 3:18-CR-00097-MMD-WGC
 9                Plaintiff,           FINDINGS OF FACT AND ORDER
10         vs.
11   KAMARI DAVIS,
12                Defendants.
                                   /
13
14                              FINDINGS OF FACT
15        Based on the pending Stipulation of counsel, and good cause
16   appearing therefore, the Court finds that:
17        1.   Counsel for the defendant needs additional time to
18   conduct investigation in this case in order to determine whether
19   there are any pretrial issues that must be litigated and whether
20   the case will ultimately go to trial or be resolved through
21   negotiations.
22        2.   Counsel have conferred the case involves voluminous
23   discovery.
24        3.   Defendant KAMARI DAVIS is detained and does not oppose
25   the extension.
26        4.   The additional time requested herein is not sought for
27   purposes of delay, but merely to allow counsel for the defendant
28   sufficient time to complete necessary research, prepare and


                                         3
 1   submit appropriate pretrial motions.
 2        5.    Denial of this request for extension would deny counsel

 3   for the defendant sufficient time to effectively and thoroughly
 4   prepare and submit pretrial motions and notices of defense,
 5   taking into account the exercise of due diligence.
 6        This is the second request to extend filed herein.
 7                                   ORDER
 8        IT IS THEREFORE ORDERED that the parties herein shall have
 9   to and including Thursday, September 5, 2019 to file any and all
10   pretrial motions and notice of defense.
11        IT IS FURTHER ORDERED that the parties shall have to and
12   including Thursday, September 19, 2019 to file any and all
13   responses.
14        IT IS FURTHER ORDERED that the parties shall have to and
15   including Thursday, September 26, 2019 to file any and all
16   replies.
17                    29th day of August, 2019.
          DATED this _____
18
19                                   ______________________________
                                     MIRANDA M. DU
20                                   UNITED STATES DISTRICT JUDGE
21
22

23
24
25
26
27

28


                                       4
